Citation Nr: 1612013	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  06-18 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a finding of total disability based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1968 to March 1969.  He received the Purple Heart medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In June 2010, March 2011, September 2012 the Board remanded the claim to the agency of original jurisdiction (AOJ) for further development.  The matter has returned to the Board for adjudication.  

The matters of entitlement to increased evaluations for the residuals of a gunshot wound to the right leg, PTSD, residuals of a fracture of the right tibia and fibula, low back condition, residual scars from a shell fragment wound of the left upper and lower extremity and right upper thigh, are referred to the AOJ for adjudication.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify the Veteran was satisfied in multiple letters to include those from March 2005, July 2005, November 2005 and March 2006.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letters also provided notice of information and evidence needed to establish disability ratings and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist a Veteran in the development of the claim.  That duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issue decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, Social Security records, relevant VA medical records and VA medical examinations, and the Veteran's own contentions.  

The Board notes the matter was remanded most recently in September 2012.  The AOJ was instructed to associated outstanding VA medical records with the claims file, provide appropriate VA examinations to assess the current status of some of the Veteran's service-connected disabilities (residuals of a gunshot wound to the right leg, PTSD, residuals of a fracture of the right tibia and fibula, low back condition, residual scars from a shell fragment wound of the left upper and lower extremity and right upper thigh) and to readjudicate the increased rating claims for the above mentioned service-connected disabilities.  Updated VA treatment records were associated with the claims file and appropriate VA examinations were conducted in November 2012.  Although the AOJ has not yet readjudicated the increased rating claims, (see referral above), the associated VA examinations have been uploaded to the file which allows the Board to review the current status of the symptoms and their impact on employability.  As will be discussed below, the Veteran already meets the schedular criteria for consideration of a TDIU under 38 C.F.R. § 4.16; thus, any change to the disability ratings would not be determinative in that regard.  As such, the Board finds that there has been effective compliance with its remand instructions such that no further action is necessary in regard to the appeal.  See D'Aries v. Peake, 22 Vet.App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet.App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

All relevant facts related to the issue resolved below have been developed to the fullest extent possible; thus, no further assistance to the Veteran is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims decided herein and no further assistance to develop evidence is required.

TDIU

The Veteran asserts he is unemployable due to service connected disabilities. 

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16. 

"Substantially gainful employment" is that employment that "is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war. Id.

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A claim for a TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for a TDIU because of "subjective" factors that the "objective" rating does not consider.  Vittese v. Brown, 7 Vet. App. 31, 34-35 (1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran is currently in receipt of service connection for a gunshot wound of the right leg with paralysis, 40 percent; posttraumatic stress disorder (PTSD), 30 percent; residuals of a right tibia and fibula fracture with ankylosis and osteomyelitis, 20 percent; diabetes mellitus, 20 percent; residuals of a gunshot wound of the right forearm and wrist, 10 percent; lumbosacral strain with spondylolisthesis, 10 percent; scars of the right upper thigh, 10 percent; residual scar of left upper extremity, 0 percent; residual scar of the left lower extremity, 0 percent; and diabetic nephropathy, 0 percent.  His combined evaluation of 80 percent meets the threshold requirements for consideration of a schedular TDIU.

The question thus becomes whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  See 38 C.F.R. § 4.16(a).  

After a review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that the service-connected disabilities are of sufficient severity so as to preclude substantially gainful employment.  
 
The Veteran is currently unemployed and last worked in June 2004.  The Veteran's education includes a bachelor's degree in sociology.  The Veteran's employment history is most significant for his work in financial service dealing with insurance, investments and home mortgages.  The Veteran owned an investment agency (a franchise) for approximately 28 years.  In this capacity, the Veteran reported his duties was to train, motivate, educate, control, mediate and mange an office of over 30 people.  He maintained the office from yard work to ordering forms and supplies.  Prior to closing the office, he reported that his conditions caused him to lose 2/3 of his work time over a 7 month period (work schedule was 8-12 hours per day, 5-6 days per week).  Other reported employment included pharmaceutical and wine sales.  See Veteran's statement dated July 20, 2005, April 2005 PTSD examination, November 2012 VA PTSD examination and VA treatment record dated July 21, 2015.  

Social security records reflect the Veteran is in receipt of disability and the primary diagnosis is osteomyelitis, periostitis and other bone conditions and the secondary diagnosis is anxiety related disorders, detailed as posttraumatic stress disorder.  

The Veteran submitted statements which asserted that he was no longer able to hold the position at his company due to the residuals of his disabilities.  If he had been working at a regular job he would have been terminated but because he owned his own business he was able to work when he could.  See Veteran's VA Form 9 received June 6, 2006 and VA Form 9 received March 26, 2007

A statement from the Veteran's financial business employer on a VA form 21-4192 received February 9, 2005 reported that the Veteran managed consulted and sold investment/insurance and mortgage product.  He retained a management/supervisory position for an extended period of time and he had last worked in August 2004.  The Veteran was not working due to reoccurring complications from a gunshot wound to his right leg with nerve paralysis and osteomyelitis along with PTSD and depressive disorder and was no longer able to fulfill his obligations as an employee.  

Another letter received November 16, 2006 written by the Veteran's employer was submitted in support of the claim.  The employer reported that during the past year the Veteran's income was down and was comprised primarily of deferred compensation in securities, life insurance and loan commissions.  By giving up his licenses he could be greatly affected by policy lapses and securities liquidations.  The employer understood the Veteran was unable to continue to perform his duties of a senior regional leader, duties which he excelled at in the past  He understood that the Veteran needed to leave to attend to  his health issues and alleviate the stresses of the business.  

In this case, none of the examiners of record, discussed below, have concluded that the Veteran's service-connected disabilities impair him functionally to the point of not being able to obtain some form of substantially gainful employment. 

In the April 2005 VA scars examination; the diagnosis was scars on multiple areas. His scars itched but had no effect on occupational or recreational functioning.  

VA joints and spine examinations from April 2005, reflect the Veteran was diagnosed with status post gunshot injury of the right proximal tibia and fibula at the right knee joint area (status post-surgical repair, episode of osteomyelitis in 1968 and 2000 with residual pain and some limitation of flexion of the right knee); drop foot of the right foot with limitation motion of the right ankle (secondary to gunshot wound of the right proximal tibia and fibula with muscle and common peroneal nerve damage); status post shrapnel wound over the right forearm with residual pain and some limitation of motion of dorsiflexion of the right wrist; no local pathology or limitation of motion of the right elbow (from the shrapnel wound injury of the right forearm); the right leg was shorter than the left leg (residual of the right proximal tibia and fibula gunshot wound).  It was noted the Veteran reported he was unable to deal with people because he did not like talking to them so he quit his job as an insurance agent; the examiner referred this issue to the PTSD examination.  The Veteran was able to perform daily activities, including feeding, dressing, bathing, and toileting.  He was able to walk slowly for about 10 to 15 minutes.  He also walked in his garden for short periods of time and liked to plant flowers.  He avoided heavy lifting and prolonged walking because of his back, right knee and right foot condition.  

In the April 2005 VA PTSD examination the diagnosis was PTSD and depressive disorder not otherwise specified.  The Veteran was not currently working.  He had his own business he had given up about 7 months prior and still had a financial interest in it.  He was looking for something to do.  He did chores around the house, his own cooking and cleaning.  He did not have a lot of friends but visited his grandchildren quite a bit and watched a little television.  He had limited recreational and/or leisure pursuits.  The Veteran was noted to have moderate impairment of psychosocial functioning.  

The April 2005 neurological disorders examination indicated a diagnosis of a shrapnel wound 37 years ago with bulging, twisted right forearm extensors but preserved strength sensation and reflexes; a right gunshot wound in the lower extremity and knee with right tibia and fibula fracture from the same incident with 75% loss of bulk of the right calf and 50% loss of the anterior tibials and peroneals, so deflection and extension of the right foot was only approximately 50% of normal, but allowed him to job and walk with his eyes closed and have a normal Romberg; there was no paralysis of the left extremities; range of motion in the right knee was limited because of fatigue and weakness.  The Veteran reported his chief problem was "going downhill" which meant generalized fatigue.  He was no longer working and now spent time watching television.  He reported his scars ached and itched.  

The Veteran was afforded a VA diabetes mellitus examination in April 2010.  The summary of diagnosis was diabetes type II, hypertension prior to diabetes mellitus and not caused by diabetes mellitus and diabetic nephropathy due to elevated microalbumin and protein in urine.  The effect on occupation was "none" and activities of daily living were not affected.  

In a VA general medical examination from September 2010, the Veteran was diagnosed with type II diabetes with early nephropathy; erectile dysfunction secondary to hypertension; gunshot wound to the right leg, status post fracture of the tibia and fibula, status post open reduction, internal fixation with osteomyelitis x3 now resolved with right foot common peroneal palsy; shortened right leg and right foot drop with muscle loss, status post right foot tendon transplant surgery; shell fragment wounds, multiple (right hang, right arm, left arm, left wrist, left leg and thigh); status post right tibial artery graft using left saphenous vein; gastroesophageal reflux disease/hiatal hernia; degenerative disc disease/degenerative joint disease of the lumbosacral spine; gout, asymptomatic at present; diverticulosis; polyposis coli; transitional cell carcinoma of the bladder, status post resection with no evidence of recurrence; benign prostate hypertrophy, right nephrolithiasis, quiescent at present; hypertension with no evidence of heart disease; obstructive sleep apnea; skin graft sites of the right thigh, now asymptomatic; and depression/PTSD.  The VA examiner was asked to address employability on the Veteran.  The Veteran said he stopped working in 2004 because he had problems in dealing with people which he attributed more to his PTSD than other problems.  The Veteran was able to do his chores, his own activities of daily living, manage his finances, drives, and has no significant problems with those activities.  The examiner opined the Veteran was unable to do any kind of strenuous or sustained work, he should however, be able to do light or sedentary work.  

An addendum opinion was provided by the chief of compensation and pension service in July 2011.  Based on a file review, the Veteran was able to do activities of daily living, some gardening, driving and do general activities.  He was unable to do sustained or strenuous work by his medical service-connected disabilities but was able to do light, sedentary or non-strenuous work.  He could not comment on limitations from his PTSD.

Pursuant to the most recent September 2012 Board remand, the Veteran was afforded a VA PTSD and general medical examination in November 2012 which evaluated residuals of a gunshot wound to the right leg, residuals of a fracture of the right tibula and fibula, residuals of a gunshot wound to the right forearm and wrist, a lumbosacral strain with spondylolisthesis at L5-S1 and spondylodesis of the lumbosacral spine, ands residual scars from shell fragment wounds (including scars of the left upper extremity, left lower extremity, right upper thigh).  

The 2012 VA PTSD examination noted that the Veteran suffered from chronic and mild PTSD and depressive disorder not otherwise specified.  The examiner indicated the condition resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The Veteran retired approximately 9 years prior and spent his time watching television or refinishing furniture in his basement.  He had four adult children and maintained regular contact with them.  His mother was sick and he was spending a lot of time with her at the time of the examination.  The VA examiner explained that the Veteran reported some mental health symptoms such as anxiety, problems with concentration, anhedonia that could be associated with decreased work efficiency in an occupational setting, regardless of whether the work involves physical or sedentary tasks.  However, the symptoms did not impair the Veteran's functioning to such an extent that they would preclude gainful employment.  

The first condition assessed in the VA general medical examination was shrapnel wound and gunshot wound below the right knee and other sites of the body.  In the past the Veteran had osteomyelitis of bone below the right knee in in 1980 and 2004; the course of disease was stable except for the aforementioned events.  The VA examiner reported the effect on the Veteran's usual occupation was that walking was more difficult for long distances.  Effects on daily activities were that the Veteran was unable to walk very far but he could walk at least 20 minutes in duration, but had not attempted walking any further.  The Veteran's gait was antalgic due to walking with a cane and guarding of his right leg, it was noted the Veteran was able to walk well with a cane.  The Veteran's mental capacity was noted to be excellent and well-oriented.  The Veteran lived alone and cared for everything.  He appeared to be a very healthy for his age.  There were multiple scars throughout the Veteran's body and it was noted they were unchanged since the 2010 VA examination.  There was no additional surgery.  It was noted the Veteran could perform sedentary work but could not perform strenuous work due to his right leg.  He did not perform strenuous work in his career in sales, until when in 2004; he went out on medical disability when his service-connected right leg condition flared up (osteomyelitis flared due to right leg wounds).  Although walking was the effect on usual daily activities it was noted the Veteran remained very stable and healthy.  The Veteran had a wood working shop in which he spent several hours a day refinishing and building furniture.  His right drop foot would affect some activities of daily living but not prevent him from performing activities of daily living.   

The second condition assessed in the VA general medical examination also addressed the Veteran's muscle wounds from gunshot and shrapnel of the right leg with later debridement due to infection of the wound site.  There was loss of muscle mass of gastrocnemius and lower thigh muscle due to the surgeries.  There was no way to determine the initial wound sites as there was one large scar from lower leg extending up to inner thigh.  The course since treatment was intermittent with remission.  The diagnosis was muscle loss secondary to debridement due to infection (two episodes of osteomyelitis) of muscle groups 11 and 12; osteomyelitis, in remission at this time; and mild to moderate right foot drop, post-operative.  The problem associated with the foot drop was muscle group 11-12 involvement in surgery and a wound with later bone infection.  The effect on occupation was significant due to decreased mobility, problems with lifting and carrying, weakness or fatigue, decreased strength of the lower extremity and pain.  The resulting work problem was that he was assigned different duties.  Other effects on occupation were prolonged standing and walking was difficult.  The Veteran stated with his modified gait he could walk moderately well.  The VA examiner noted the Veteran's gait was antalgic to compensate for leg, knee, and ankle problems.  Effects on usual daily activities were none on traveling, feeding, bathing, dressing, toileting and grooming; mild on shopping; moderate on exercise, chores and recreation; and severe on sports. 

The third problem the VA general medical examination addressed was the Veteran's right tibula and fibula condition due to a gunshot wound with residual infection.  The diagnosis was degenerative changes to bones of the right proximal tibia and fibula with a stable course since onset.  The problem associated with diagnosis was involvement of muscle group 11-12 in surgery and wound with later bone infection of the proximal tibula and fibula.  The general occupational effect was significant due to decreased mobility and lack of stamina.  The resulting work problem was the assignment of different duties.  Effects on usual daily activities were none on traveling, feeding, bathing, dressing, toileting and grooming; mild on shopping and recreation; moderate on exercise, chores; and severe on sports.  Again, it was noted the Veteran was able to work in his woodworking shop daily with some standing and sitting as needed.  He was alert, maintained his driving license and drove, as he did to the appointment.  He lived alone and provided for all his needs.  The Veteran did have a shortening of his right leg with bone changes of proximal tibula and fibula causing difficulty with very prolonged walking or standing.  The Veteran remained active with his woodworking shop and could perform sedentary work.  

The November 2012 general medical examination then addressed the Veteran's lower back condition.  The diagnosis was degenerative changes of the lower spine, loss of full function of popliteal nerve, right foot drop due to injury and surgeries.  The problem associated with the diagnosis was the lower back condition with the resulting work problem of being assigned different duties.  The effect on occupational activities was problems with lifting, carrying and pain.  The effect on daily activities was that heavy lifting would irritate the lower back.  

The November 2012 general medical examination finally addressed the Veteran's decreased range of motion of the right knee and right ankle.  The diagnosis was postoperative and injury to proximal tibia and fibular right knee with decreased range of motion of the right knee due to injuries and surgeries and degenerative joint disease of the right ankle.  The Veteran had standing limitations; he was able to stand for 15-30 minutes, able to walk more than 1/4 mile but less than one mile.  He used a cane always and a brace of ankle for foot drop secondary to muscle loss and injury of gastrocnemius.  The Veteran's gait was antalgic with poop propulsion.  The effect on usual occupation was significant.  The conditions led to decreased mobility, problems with lifting and carrying, lack of stamina, decreased strength, weakness or fatigue of the lower extremity.  The resulting work problem was that he was assigned different duties.  Effects on usual daily activities from the knee condition were none on traveling, feeding, dressing, driving and grooming; mild on bathing, toileting, shopping; moderate on exercise, chores and recreation; and severe on sports.  Effects on usual daily activities from the ankle condition were none on traveling, feeding, and grooming; mild on driving and toileting; moderate on bathing, shopping, exercise, and recreation; severe on exercise and chores; sports were prevented.

An addendum opinion was requested by the AOJ from the 2012 VA PTSD examiner which requested she provide a medical opinion regarding employability.  The VA examiner observed that 90 percent of the Veteran's service-connected conditions (9 out of 10) were medically related as opposed to mental health related conditions.  As a psychologist it was out of her scope to address the effects of medical conditions on employability.  

The VA examinations indicate that although the Veteran may be restricted in the type of employment he obtains, it does not indicate that he would be functionally impaired to the point of being unable to obtain work at all.  

The Board acknowledges the Veteran's contentions that he is unable to work due to his service-connected conditions.  However, the most probative medical evidence of record does not support these contentions.  Lay persons can attest to factual matters of which they had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  Here, the Veteran described his limitations caused by his service-connected disabilities, and the Board acknowledges that his statements in that regard are competent and of some probative value.  Consequently, the Board ultimately places more weight on the April 2005, April 2010, and September 2010 with July 2011 addendum and November 2012 VA examinations regarding whether the Veteran is unemployable due solely to service-connected conditions.

Upon review of all relevant evidence of record, the Board finds the April 2005, April 2010, September 2010 with July 2011 addendum and November 2012 VA examinations are the more probative medical evidence of record on the matter.  The examiners reviewed the claims file, examined the Veteran, and considered his assertions before rendering an opinion on the impact of the conditions on the Veteran's occupation or the impact on his daily activities.  None of the VA examiners concluded that the Veteran's service-connected disabilities precluded him from limited or sedentary employment.  Moreover, the Veteran has received four years of higher education, and he worked in sales as a manager with duties that required a significant degree of office skills, for nearly three decades which strongly suggests that he has the training to perform sedentary employment.  See Hatlestad, 1 Vet. App. at 164 (level of education is a factor in deciding employability).  The Board finds that the most probative medical evidence of record on the matter is against a finding that the Veteran is unemployable due to his service-connected disabilities.

In summary, the Board finds that the weight of the lay and medical evidence does not demonstrate that the Veteran is precluded from securing or following substantially gainful employment solely by reason of his service-connected disorders or that he is incapable of performing the mental and physical acts required by employment due solely to his service-connected disorders, even when his disability is assessed in the context of subjective factors such as his occupational background and level of education.  Although the VA examinations reflect that the Veteran is incapable of strenuous work, the examinations did indicate the Veteran was incapable of sedentary or light duty employment.  Aside from the Veteran's contentions, there is no objective evidence indicating that the Veteran's service-connected disabilities render him unable to secure substantially gainful employment.  Further weighing toward the likelihood of employability in a sedentary occupation, is the Veteran's education and work experience, which includes a college education and a career in sales, including duties which required him to manage an office.  While the Board does not doubt that the Veteran's service-connected disabilities have a significant effect on his employability, the weight of the evidence does not support his contention that his service-connected disabilities are of such severity so as to preclude his participation in any form of substantially gainful employment.  The Board believes that the symptomatology associated with the service-connected disabilities is appropriately compensated via the combined 80 percent rating which is currently assigned.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to TDIU is denied. 



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


